Citation Nr: 1515194	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which in pertinent part denied service connection for PTSD.  The statement of the case phrased the issue as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2013, the RO denied service connection for hypertension.  The Veteran disagreed with this decision.  In April 2013, the RO granted service connection for hypertension and this issue was resolved.  

In August 2014, a videoconference hearing was held before the undersigned Veterans Law Judge.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for PTSD related to his service in Vietnam.  The Veteran underwent a VA PTSD examination in December 2012.  At that time, the examiner stated that the Veteran did not have a mental disorder that conformed to DSM-IV criteria.  At the videoconference hearing, the Veteran testified that he continued to have symptoms such as nightmares and he did not feel the VA examination was adequate.  The Veteran submitted a February 2014 VA outpatient record, which included an assessment of PTSD with increasing nightmares.  Under these circumstances, the Board finds that additional VA examination is needed.  See 38 C.F.R. § 3.159(c)(4) (2014).  

VA medical records were most recently printed in January 2015.  A December 2014 record indicates that a comprehensive mental health evaluation was scheduled for January 2015.  Updated records should be obtained on remand.  38 C.F.R. § 3.159(c)(2).  

Finally, the Board notes that effective March 19, 2015, VA adopted as final an interim rule adopting the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The provisions of the final rule shall apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Secretary does not intend for the provisions of this final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).  This appeal was certified to the Board prior to August 2014 and thus, the provisions of DSM-5 are not for application.  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from the VA Medical Center in Providence, Rhode Island for the period from January 2015 to the present.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder, to include any relevant electronic records, should be available for review.

The examiner is requested to conduct appropriate psychiatric testing, to include the Mississippi Scale for Combat-Related PTSD and the PTSD Symptom Checklist, as well as any other applicable diagnostic testing, and to identify all Axis I disorders under DSM-IV.  

If the Veteran is diagnosed with PTSD, the examiner is requested to state whether the reported in-service stressors (based on service in Vietnam) are adequate to support the diagnosis of PTSD and whether they are related to fear of hostile military or terrorist activity.  

As to any acquired psychiatric disorder other than PTSD, the examiner is requested to opine whether it is at least as likely as not related to active military service or events therein.  If the examiner finds PTSD related to military service, he/she should also opine whether any other acquired psychiatric disorder is proximately due to or aggravated by the PTSD.  

A complete rationale for any opinion expressed must be provided.  

3.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




